internal_revenue_service department of the treasury washington dc contact person telephone number in reference tp ep ra t3 date nov t uic legend taxpayer a taxpayer b date date date date ira x ira y company w company dear this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated authorized representative request several letter rulings under sec_408 representations support your ruling_request of the internal_revenue_code in which you through your the following facts and taxpayer a whose date of birth was date died on date taxpayer a was survived by his spouse after attaining age taxpayer b retirement arrangement ira representative asserts that ira x met the requirements of code sec_408 a at his death taxpayer a maintained an individual ira x with company w your authorized prior to his death taxpayer a named his estate as the beneficiary of his ira x taxpayer b is the sole executrix of taxpayer ao page a's estate taxpayer a’s estate additionally taxpayer b is the residuary beneficiary of on date all amounts standing in taxpayer a’s ira x were on date distributed into an account maintained in the name of taxpayer a s estate transferred by taxpayer b estate into ira y taxpayer b with company z an ira set up and maintained in the name of as the sole executrix of taxpayer a’s the amount distributed from ira x was date fell within days of date based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b will be treated as the payee or distributee of ira x for purposes of code sec_408 that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b that taxpayer b was eligible to roll over the distribution from ira x into ira y an ira set up and maintained in her name pursuant to code sec_408 a i since the rollover of such distribution occurred no later than the day following the day said ira x proceeds were distributed from said ira x and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year the year in which said rollover was timely made distributed from said ira x and timely rolled over into ira y the year in which said ira x distribution occurred and the amounts an ira set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may oe in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 d a d b and code sec_408 a i provides that sec_408 does not apply to any amount_paid or distributed out of individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract individual not later than the 60th day after the day on which he receives the payment or distribution for the benefit of such an ira to the page code sec_408 c i provides in pertinent part that in the case of an inherited ira sec_408 d shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as amount is an ira for purposes of determining whether any other a rollover_contribution code sec_408 d c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus pursuant to code sec_408 d a if q a a-4 further provides in pertinent part sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than those of sec_401 b election will be considered to have been made by a surviving_spouse if either of the following occurs account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts ever in distribution_requirements of sec_401i a a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained above which are subject or deemed to be subject_to the into an ira for the benefit of such surviving_spouse any required amounts in the any additional as described that an the or q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own makes said election methods by which a surviving_spouse so elects q6a a-4 lists actions by which a surviving_spouse however q a a-4 does not provide the exclusive generally if the proceeds of a estate and are paid to the executrix of the estate who then pays them to the decedent’s surviving_spouse as beneficiary of the estate said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira accordingly such surviving a decedent's ira are payable to page however the general_rule will not apply in a case where the surviving_spouse is the sole executrix of the decedent’s estate who pays the ira proceeds to the surviving_spouse in order to satisfy the resicuary bequest under decedent’s will which surviving_spouse then receives the ira proceeds and transfers them into an ira set up and maintained in her name in this case taxpayer b is the sole executrix of the estate of who pursuant to the terms of taxpayer a’s will allocated taxpayer a ira x to taxpayer a’s residuary_estate residuary beneficiary under taxpayer a’s will residuary bequest under taxpayer a’s will the ira x proceeds were transferred into ira y an ira set up and maintained in the name of taxpayer b the ira x proceeds were distributed from ira x under this set of facts the service will not apply the general_rule set forth above said transfer occurred within days of the date on which as part of taxpayer b's is the sole taxpayer b thus with respect to your ruling requests the service concludes as follows that taxpayer b will be treated as the payee or distributee of ira x for purposes of code sec_408 d that ira x will not be treated as an inherited ira within the meaning of code sec_408 d with respect to taxpayer b that taxpayer b was eligible to roll over the distribution from ira x into ira y an ira set up and maintained in her name pursuant to code sec_408 a i since the rollover of such distribution occurred no later than the 6ot day following the day said ira xx proceeds were distributed from said ira x and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year the year in which said ira x distribution occurred and the year in which said rollover to ira y was timely made the amounts distributed from said ira x and timely rolled over into ira y name an ira set up and maintained in taxpayer b’s this ruling letter is based on the assumption that ira x referenced herein either has complied or will comply with the vecuirements of code sec_408 at all times relevant thereto also assumes that taxpayer b’s rollover ira the requirements of code sec_408 at all times relevant thereto ira y will comply with it this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent os page pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours prsies fen frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 ol s
